Exhibit 10.1
AMENDMENT TO REVOLVING CREDIT AGREEMENT
AND SECURITY AGREEMENT
This Amendment (the “Amendment”) to the Revolving Credit Agreement and Security
Agreement among Walter Investment Management Corp., as Borrower, and Walter
Industries, Inc., as Lender (the “Agreement”), is entered into this 23rd day of
September, 2010 by and between Walter Investment Management Corp. (the
“Borrower”) and Walter Energy, Inc. (f/k/a Walter Industries, Inc., the
“Lender”). Capitalized terms used and not otherwise defined herein are used as
defined in the Agreement (as amended hereby).
WHEREAS, the Borrower and the Lender entered into the Agreement effective
April 20, 2009; and
WHEREAS, the Borrower and the Lender desire to amend the Agreement in certain
respects as hereinafter set forth;
NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:
SECTION 1. Amendments.
Section 1.1 of the Agreement is hereby amended by inserting the following new
definitions in the appropriate alphabetical order:
“Unencumbered Assets” shall include (i) Accounts and REO Property, in each case,
owned beneficially and of record by a Loan Party, free and clear of any Liens
and (ii) Residual Interests in the WMC Trusts, free and clear of any Liens.
“REO Property” shall mean real estate ownership of property which was acquired
by a Loan Party through foreclosure or by deed in lieu of foreclosure. The value
of the REO Property will be the carrying value of “Real Estate Owned” property
on the Company’s financial statements each quarter. (This value is required to
be fair value for GAAP purposes.)

 





--------------------------------------------------------------------------------



 



“Residual Interest” shall mean the retained beneficial interest in the WMC
Trusts that exposes the Borrower to credit risk directly or indirectly
associated with the assets of the WMC Trusts. Specifically, the Residual
Interest shall be calculated as the sum of (x)(i) “Restricted Cash of
Securitization Trusts”, (ii) “Residential Loans of Securitization Trusts”, (iii)
“Real Estate Owned of Securitization Trusts” and (iv) “Deferred Debt Issuance
Cost of Securitization Trusts” less (y)(i) “Accounts Payable of Securitization
Trusts”, (ii) “Mortgage-backed Debt of Securitization Trusts” and (iii) “Accrued
Interest of Securitization Trusts”. (Each of these items as found as a separate
component on the Borrower’s balance sheet and as reported in the Form 10-Q/10-K
filed with the SEC. Upon the Lender’s request, such items shall be provided by
the Borrower in a calculation format at the end of each fiscal quarter.)”
“WMC Trusts” shall mean, collectively, Mid-State Trust II, Mid-State Trust IV,
Mid-State Trust VI, Mid-State Trust VII, Mid-State Trust VIII, Mid-State Trust
X, Mid-State Trust XI, Mid-State Capital 2004-1 Trust, Mid-State Capital 2005-1
Trust, Mid-State Capital 2006-1 Trust and any similar securitization trusts
whose residential interests are owned either directly or indirectly by the
Borrower.
SECTION 2. Effectiveness and Effect.
This Amendment shall become effective as of the date (the “Effective Date”) that
each of the Borrower and the Lender shall have delivered executed counterparts
of this Amendment and delivered by a duly authorized officer of each party
thereto.
SECTION 3. Reference to and Effect on the Agreement and the Related Documents.
On and as of the Effective Date, (i) the Borrower hereby reaffirms all
representations and warranties made by it in the Agreement (as amended hereby)
and agrees that all such representations and warranties shall be deemed to have
been restated as of the Effective Date, (ii) the Borrower hereby represents and
warrants that no Event of Default shall have occurred and be continuing, and
(iii) each reference in the Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and be, and any references
to the Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Agreement shall mean and be, a reference to the
Agreement as amended hereby.
SECTION 4. Governing Law.
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
SECTION 5. Severability.
Any provision of this Amendment held to be illegal, invalid or unenforceable in
any jurisdiction, shall, as to such jurisdiction, be ineffective to the extent
of such illegality, invalidity or unenforceability without affecting the
legality, validity or enforceability of the remaining provisions hereof of
thereof; and the illegality, invalidity or unenforceability of a particular
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction.

 





--------------------------------------------------------------------------------



 



SECTION 6. Counterparts.
This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument. Delivery of an executed counterpart of a signature page by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

            WALTER INVESTMENT
MANAGEMENT CORP.
      By:   Kimberly Perez /s/         Name:   Kimberly Perez        Title:  
CEO        WALTER ENERGY, INC.
      By:   Joseph B. Leonard /s/         Name:   Joseph B. Leonard       
Title:   Chief Executive Officer     

 

